Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 01/19/2021 is acknowledged. 
Status of the Application
	Claims 1-13, 18, 20, 24, 30, 33, 44 and 74 are pending.  Claims 1-13, 18, 20, 24 and 74 are currently under examination.  Claims 30, 33 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 11/06/2019 and 01/19/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). Based upon an analysis with respect to the claim as a whole, claims 5, 28, and 42-43 are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below: 
The claims are drawn to a method of diagnosing ovarian cancer in a female subject comprising determining the amounts of one or more test miRNA and comparing the amounts to a statistical model.
The correlation between measuring the level of expression of miRNA in a sample and diagnosing ovarian cancer is considered a “law of nature” in accordance with Mayo Collaborative Services v. Prometheus Laboratories, Inc. The relationship between the levels of a miRNA in a sample and the likelihood that the patient has ovarian cancer after comparing the amount to a statistical model are not patent-eligible. The claimed processes are not patent eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts to monopolize the correlations.
In the instant application, the claims inform a relevant audience about certain laws of nature: the level of expression of a miRNA in a sample from a subject. The additional steps consist of well-understood, routine, conventional activity already engaged in by the scientific community and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts take separately. For example the step 
Additionally, the “determining” step is recited at a high level of generality and it is not sufficient to ensure the claims amount to significantly more than the naturally occurring correlation itself.  This is because every application of the correlation would require determining and measuring the level of expression of the miRNA in a sample and also because the determining step does not relate to the natural principle in a significant way to impose a meaningful limit the claim scope (there is no specific method step for determining the correlation that is not routine and well understood and there is no unique reagent or treatment steps to ensure the method amounts to significantly more than the natural principle itself).
The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The Courts decision rested upon an examination of the particular claims in light of the Court's precedents, specifically Bilski, Flook and Diehr. The Court repeated the long standing exceptions (laws of nature, natural phenomena, and abstract ideas) to categories of patent eligibility defined in 35 U .S.C. § 101. In conducting the analysis, the Court addressed the "machine-or-transformation" test explained in Bilski with a "important and useful clue" to patentability but that it does not trump the "law of nature" exclusion. A claim that recites a law of nature or natural correlation, with additional steps that involve well-understood, routine, conventional activity previously engaged in by researchers in the field is not patent-eligible, regardless of whether the steps result in a transformation. On the other hand, reaching back to Neilson, the Court pointed to an eligible process that included not only a law of nature (hot air promotes ignition) but also several unconventional steps (involving a blast furnace) that confined the claims to a particular, useful application of the principle.
In view of the foregoing, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 7, 13, 18, 20 and 74 is/are rejected under 35 U.S.C. 102(2)(a) as being anticipated by Cohn et al. (US 20110275534). 
Cohn et al. teach methods of measuring miRNA in a biological sample to diagnose a subject with ovarian cancer wherein the one or more miRNA is miR-92 (see 0018 and claims).  Cohn et al. teach detecting the miRNA using a PCR method (see 0016), teach measure the miRNA from a sample of serum or blood (see 0017) and teach comparing the amount to a statistical linear mode (see 0091). Given Cohn et al. teach less than miRNA associated with miRNA and teach measuring for the expression of these in an assay, Cohn et al. teach measuring for no more than 20 miRNA which meets the limitations of claim 7.
Thus Cohn et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims ) 1, 4, 7, 13, 18, 20 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (US 20110275534) and Lee et al. (US 20160312301).
Cohn et al. teach methods of measuring miRNA in a biological sample to diagnose a subject with ovarian cancer wherein the one or more miRNA is miR-92 (see 0018).  Cohn et al. teach detecting the miRNA using a PCR method (see 0016), teach measure the miRNA from a sample of serum or blood (see 0017) and teach comparing the amount to a statistical linear mode (see 0091).
Cohn et al. do not teach measuring additional miRNAs such as miR-150 or miR-320.
Lee et al. teach miR-150 or miR-320 are associated with ovarian cancer (see Table 1) and teach methods of measuring for said miRNA to diagnose ovarian cancer (see 0030).
It would have been obvious to one of ordinary skill in the art to look for additional miRNA, such as taught by Lee et al., in the methods of diagnosing ovarian cancer. One would have wanted to measure for additional miRNA known to be associated with 
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635